JUDGMENT

                                Court of Appeals
                            First District of Texas
                                 NO. 01-15-00725-CR

                         ADAM JARIEL TAYLOR, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

     Appeal from the 185th District Court of Harris County. (Tr. Ct. No. 1410146).

      The cause heard today by the Court is an appeal from the judgment signed by the
court below on August 3, 2015. After inspecting the record of the court below, it is the
opinion of this Court that it has no jurisdiction over the appeal.        It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed.

      The Court orders that this decision be certified below for observance.

Judgment rendered October 27, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Higley, and Brown.   y